DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on March 15, 2021, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on March 15, 2021 is acknowledged and is answered as follows.

Applicant's arguments, see pp. 10 - 11, with respect to the objection to the specification have been fully considered and are persuasive. Therefore, the objection has been rendered moot.

Applicant's arguments, see pg. 12, with respect to the rejection of claim(s) 1 - 19 under 35 U.S.C. §112 (b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.

Claims 1 - 19 are pending in the instant application.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interviews and email communications with Jeremy M. Stroh on May 24, 2021, June 7, 2021 and June 8, 2021.

IN THE SPECIFICATION:
Please AMEND paragraph [0054] of the originally filed Specification, in accordance with the following:
[0054]  FIG. 7B illustrates a current change when the first semiconductor switching element 211 and the fourth semiconductor switching element 231 are turned off from the on state while the third semiconductor switching device 221 and the second semiconductor switching element 241 are turned off.  As a flyback current to a coil of an external motor (not shown) connected to the first U-terminal (second main terminal) 12, current flowing from the first N-terminal (fifth main terminal) 13 to the mesa portion (second external-connection face) 121 of the first U-terminal (second main terminal) 12 through the third terminal pin 32 and the third diode 222 second external-connection face) 121 of the first U-terminal (second main terminal) 12 through the terminal pin 31, is decreased.  At the same time, as a flyback current to the coil of the external motor (not shown) connected to the second U-terminal (third main terminal) 15, current flowing from the second N-terminal (fourth main terminal) 16 to the mesa portion (third external connection surface) 151 of the second U-terminal (third main terminal) 15 through the second terminal pin 34 and the second diode 242, is increased.  And, as a tail current of the fourth semiconductor switching element 231, current flowing from the fourth semiconductor switching element 231 to the mesa portion (third external connection surface) 151 of the second U-terminal (third main terminal) 15 through the fourth terminal pin 33, is decreased.
The application has been amended as follows:

Claim 5, line 1, change “claim1,” 
to - - claim 1, - -.

	Claim 7, lines 2 - 3, change “the first semiconductor element implements either one of an upper arm and a lower arm in a bridge circuit,”
	to - - 	the second main terminal and the third main terminal are electrically connected to each other,
the first semiconductor element implements an upper arm in a half-bridge circuit, and - -.

Claim 7, line 3, change “the second semiconductor element implements the other.” 


Claim 8, lines 19 – 21, change “face, the second main terminal and the third main terminal are disposed adjacent to each other while being separated, and the fifth”
to - - face, and
		the fifth - - .

Claim 11, line 3, change “seventh main terminal” 
to - - fifth main terminal - -.

Claim 11, lines 3 - 4, change “seventh external” 
to - - fifth external - -.

Claim 11, line 4, change “seventh cooling” 
to - - fifth cooling - -.

Claim 11, line 6, change “fifth semiconductor” 
to - - third semiconductor - -.

Claim 11, line 6, change “ninth principal” 
to - - fifth principal - -.

Claim 11, line 6, change “tenth principal” 
to - - sixth principal - -.

Claim 11, line 7, change “ninth principal surface, the ninth principal” 
to - - fifth principal surface, the fifth principal - -.

Claim 11, line 8, change “seventh main terminal” 
to - - fifth main terminal - -.

Claim 11, line 8, change “tenth principal” 
to - - sixth principal - -.

Claim 11, line 10, change “an eighth main” 
to - - a sixth main - -.

Claim 11, lines 10 - 11, change “an eighth external” 
to - - a sixth external - -.

Claim 11, lines 11 - 12, change “an eighth cooling” 
to - - a sixth cooling - -.

Claim 11, line 13, change “sixth semiconductor” 
to - - fourth semiconductor - -.

Claim 11, line 13, change “an eleventh principal” 
to - - a seventh principal - -.
Claim 11, line 13, change “a twelfth” 
to - - an eighth - -.

Claim 11, line 14, change “eleventh principal surface, the eleventh principal” 
to - - seventh principal surface, the seventh principal - -.

Claim 11, line 15, change “twelfth principal” 
to - - eighth principal - -.

Claim 11, line 16, change “eighth main” 
to - - sixth main - -.

Claim 11, line 18, change “seventh cooling” 
to - - fifth cooling - -.

Claim 11, lines 19 - 21, change “eighth cooling face, the second main terminal and the third main terminal are disposed adjacent to each other while being separated, and the seventh main terminal and the eighth main terminal” 
to - - sixth cooling face, and
the fifth main terminal and the sixth main terminal - -.

Claim 12, line 2, change “tenth principal” 
to - - sixth principal - -.

Claim 12, line 3, change “fifth semiconductor” 
to - - third semiconductor - -.

Claim 12, line 4, change “the eleventh” 
to - - the seventh - -.

Claim 12, line 5, change “sixth semiconductor” 
to - - fourth semiconductor - -.

Claim 13, line 3, change “a fifth terminal pin” 
to - - a third terminal pin - -.

Claim 13, line 3, change “tenth principal surface of the fifth” 
to - - sixth principal surface of the third - -.
Claim 13, line 5, change “a sixth terminal pin” 
to - - a fourth terminal pin - -.

Claim 13, line 5, change “twelfth principal surface of the sixth” 
to - - eighth principal surface of the fourth - -.

Claim 13, line 6, change “eighth main” 
to - - sixth main - -.
Allowable Subject Matter

Claims 1 - 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious 
a semiconductor device, comprising:
a first semiconductor element having a first principal surface and a second principal surface opposite the first principle surface, the first principal surface is electrically connected to the side surface of a first main terminal, and the second principal surface being electrically connected to the side surface of a second main terminal;
a fourth main terminal having a fourth external-connection face connected to a negative electrode on a top surface, a fourth cooling face on a bottom surface, and a side surface; and
the second main terminal and a third main terminal are disposed adjacent to each other while being separated, and the first main terminal and the fourth main terminal are disposed adjacent to each other while being separated as recited in claim 1; further,

a first semiconductor element having a first principal surface and a second principal surface opposite to the first principal surface, the first principal surface is electrically connected to the side surface of the positive-electrode terminal, and the second principal surface being electrically connected to the side surface of the output-electrode terminal;
a negative-electrode terminal, having an external-connection face connected to a negative electrode on a top surface, a cooling face on a bottom surface, and a side surface;
a second semiconductor element having a third principal surface and a fourth principal surface opposite to the third principal surface, the third principal surface being electrically connected to the side surface of the output-electrode terminal, and the fourth principal surface being electrically connected to the side surface of the negative-electrode terminal; and
a cooling substrate having an upper surface to which the cooling face of the positive-electrode terminal, the cooling face of the output-electrode terminal, and the cooling face of the negative-electrode terminal are joined, wherein
the positive-electrode terminal and the negative-electrode terminal are disposed adjacent to each other while being separated
as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./
Examiner, Art Unit 2818